Citation Nr: 9929058	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-49 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for traumatic 
arthritis of the right third metacarpal phalangeal joint with 
retained shrapnel as the residual of a shell fragment wound 
(SFW), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a scar of the left 
forearm with loss of underlying tissue as the residual of a 
shell fragment wound (SFW), currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
scars of the right forehead and left lip as the residuals of 
a shell fragment wound (SFW).

5.  Entitlement to an increased (compensable) rating for  
multiple scars of the right forearm, anterior chest, and the 
right hand, as residuals of a shell fragment wound (SFW).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for post traumatic stress disorder.  A November 
1996 rating decision denied an increased rating for the 
veteran's service connected residuals of a shell fragment 
wound.  

The case was previously before the Board in August 1998, when 
it was remanded for examination of the veteran and medical 
opinions.  With respect to rating the veteran's service 
connected residuals of a shell fragment wound the requested 
development has been completed.  However, the issue involving 
entitlement to service connection for a psychiatric disorder 
is the subject of a remand which follows the Board's 
decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected traumatic arthritis of 
the right third metacarpal phalangeal joint with retained 
shrapnel is manifested by tenderness in the area of the third 
metacarpal head and x-ray evidence of arthritic changes.  

3.  The veteran's service connected scar of the left forearm 
is manifested by a 2 cm by 5 mm scar on the ulnar aspect of 
the left proximal forearm which is tender. 

4.  The veteran's service connected scars of the right 
forehead and left lip are manifested by a 2 cm s shaped 
oblique right forehead scar superior to the medial brow, 
which was well healed and non-tender and esthetically 
oriented in the wrong direction, and a 4 mm wet vermilion 
scar on the lower lip.  

5.  The veteran's other scars are manifest by small, well 
healed, non-tender scars of the right forearm, anterior 
chest, and right hand.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right third metacarpal phalangeal 
joint with retained shrapnel have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Codes 5003, 5010 (1998).  

2.  The criteria for a rating in excess of 10 percent for a 
scar of the left forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 7804 (1998).  

3.  The criteria for a 10 percent rating, and not in excess 
thereof, for scars of the right forehead and left lip have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 7800 (1998). 

4.  The criteria for a compensable disability rating for 
multiple scars of the right forearm, anterior chest, and the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claim for an increased rating "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  His 
assertion that the residuals of a shell fragment wound have 
increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  This is what 
has been done in the present case.  The veteran suffered a 
shell fragment wound during combat service in Vietnam.  As a 
result he has incurred scars in various locations on his 
body, including his forearms, face, and hand.  This 
distribution of residual scars lends itself to distinct and 
separate ratings for many of the residuals of the veteran's 
SFW.  

II.  Medical Evidence.

A March 1969 service medical record reveals that the veteran 
suffered multiple fragment wounds of the arms and face.  The 
wounds were debrided under local anesthesia and wound closure 
of the wounds of the left arm and right hand were conducted 
under general anesthesia.  On separation examination in April 
1971 only a "small shrapnel wound of the inferior left arm" 
was noted.  

In January 1981 VA examination of the veteran was conducted.  
Examination revealed multiple small shrapnel wounds of head 
and face.  The largest was 1/2 by 1 centimeter.  The scars 
were well healed and not disfiguring.  Musculoskeletal 
examination revealed "superficial shrapnel wounds of the 
right and left forearms, the right hand, the right face, and 
anterior chest.  Definite scars are seen on the face, right 
hand, and left forearm.  Patient claims that he has weakness 
in his grip with right hand.  There is some numbness down the 
middle finger.  He states that this causes him some 
discomfort."  Physical examination revealed no muscle 
atrophy.  Neurologic examination was normal and there was no 
limitation of range of motion.  X-ray examination revealed 
retained metallic foreign bodies in the veteran's left 
forearm and right hand along with old fracture deformities of 
the distal end of the 3rd metacarpal and proximal shaft of 
the 5th metacarpal.  

In November 1988 a VA orthopedic examination was conducted.  
The veteran was noted to be left handed.   The veteran 
indicated that his scars remained essentially unchanged 
except for possibly getting lighter.  On examination the 
veteran could make a good fist with both hands.  Grip 
strength was good and sensation testing of the right long 
finger was normal.  There was some slight swelling and mild 
tenderness to palpation of the right long finger.  

A March 1996 VA discharge summary contains a diagnosis of 
"arthritis of the right hand."  A June 1996 VA x-ray report 
reveals that the veteran had "arthritic changes involving 
the metacarpophalangeal joint of the third finger . . .  
probably due to previous trauma."  

In September 1996 the veteran filed his claim for an 
increased rating for his service connected SFW residuals.  
The veteran specifically indicated arthritis in the right 
hand and carpal tunnel syndrome as symptoms which he felt 
warranted an increased rating.  

In October 1996 another VA examination of the veteran was 
conducted.  The veteran complained of right hand pain. 
Orthopedic examination revealed tenderness of the third 
metacarpal and small piece of retained shrapnel was palpable.  
The veteran could fully flex and extend the right long finger 
with some difficulty.  There was no swelling, but some 
enlargement of the right 3rd metacarpal head was noted.  X-
ray examination of the right hand revealed traumatic 
arthritis of the 3rd metacarpal head.  Neurologic examination 
of all the veteran's extremities revealed good muscle tone 
with no atrophy.  The right hand was slightly tender over the 
right carpal tunnel region.  A detailed neurologic 
examination of all extremities reveled no neurologic deficits 
and no evidence of peripheral neuropathy.  

In April 1997 another VA examination of the veteran was 
conducted.  Examination revealed no muscle atrophy; however, 
some tenderness of the right palm was noted and evaluated as 
arthritis.  The examining neurologist specifically stated 
that there were "no significant neurologic deficits 
associated with the missile fragment injuries and their 
retention in the upper extremities."  Examination of the 
skin revealed a well healed 2 centimeter scar of the ulnar 
aspect of the left proximal forearm with loss of underlying 
muscle.

In November 1997 another VA skin examination of the veteran 
was conducted. The veteran was noted to have a 2 cm "S" 
shaped oblique right forehead scar superior to the medial 
brow which was well healed and non-tender but "esthetically 
oriented in the wrong direction.  A 2 cm x 5 mm scar which is 
tender . . . on the ulnar aspect of the left proximal 
forearm.  Small, well healed scars of the left wrist, right 
hand and lip were also noted.  "  

In September 1998 the most recent VA examination of the 
veteran was conducted.  Examination of the right wrist 
reveled no swelling or deformity.  Range of motion of the 
right wrist was dorsiflexion to 60 degrees and volar flexion 
to 75 degrees.  Tenderness at the 3rd metacarpal head was 
noted.  He could fully extend all his right fingers but could 
only flex the right 3rd metacarpal to 70 degrees whereas he 
could flex the other right fingers to 90 degrees.  He had 
good sensation and circulation of all fingers of the right 
hand.  The examiner commented that the veteran had no 
measurable weakness in this right hand.  The complaints of 
fatigue were vague and subjective and could not be measured.  
He was noted to have good coordination of his right hand and 
fingers.  The examining physician also noted that 
"functional ability may be compromised temporarily during 
acute flare-ups.  . . .  the problem is obviously not 
hindering his ability to work although the work may cause 
some increased pain locally."  Skin examination noted the 
scars on the right forehead and lower lip were well healed, 
non-tender, showed minimal disfigurement, and no muscle 
injury.  

III.  Analysis

A.  Right Hand Arthritis

The service connected traumatic arthritis of the right 3rd 
metacarpal is currently rated as 10 percent disabling under 
diagnostic code 5010.  Diagnostic code 5010 requires that 
traumatic arthritis be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1995).   Diagnostic 
Code 5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1995).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

In the present case the medical evidence of record reveals 
that the veteran has traumatic arthritis of the right 3rd 
metacarpal.  He has tenderness in the area of the right third 
metacarpal head and x-ray evidence of arthritic changes.  
There is some evidence of slight limitation of motion of the 
right long finger.  However, there is no evidence of any 
functional impairment.  Strength and sensation are intact in 
the veteran's right hand and fingers.  

The Board has reviewed all other potential diagnostic codes; 
however, none are appropriate to rate the veteran's right 
long finger disability.  Ankylosis, complete bony fixation of 
the middle finger warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5226 (1998).  However, the 
medical evidence does not show ankylosis.  Moreover, the 
current rating for arthritis is already at a 10 percent 
disability rating.  As such, the preponderance of the 
evidence is against an increased rating for traumatic 
arthritis of the right third metacarpal phalangeal joint.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected 
traumatic arthritis of the right third metacarpal phalangeal 
joint.  The Board has considered the veteran's claim for an 
increased rating for his musculoskeletal disability under all 
appropriate diagnostic codes.  The most recent VA examination 
reveals that he has x-ray evidence of minor arthritic changes 
and tenderness.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998).  This has been accomplished in the 
present case as the veteran is assigned a 10 percent 
disability rating for his traumatic arthritis.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

B.  Left Forearm Scar

The service connected scar of the left forearm is currently 
rated as 10 percent disabling under diagnostic code 7804.  
That rating contemplates superficial scars which are tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7804 (1998).  The 10 percent rating 
is the only rating assignable under this code.  

The medical evidence of the April 1997 VA examination 
revealed a well healed 2 centimeter scar of the ulnar aspect 
of the left proximal forearm with loss of underlying muscle.  
However, no other examination has noted loss of underlying 
muscle tissue involved with this, or any, of the veteran's 
scars.  The November 1997 VA examination noted that the scar 
on the veteran's left forearm was tender.

The medical evidence of record reveals that the veteran has a 
SFW scar on his left forearm which is tender on objective 
demonstration.  There is no evidence of functional impairment 
resulting from this scar.  This scar is appropriately rated 
as 10 percent disabling under diagnostic code 7804, and no 
other diagnostic code is appropriate to rate this disability.  
As such, the preponderance of the evidence is against an 
increased rating for the veteran's left forearm scar.  

C.  Facial Scars

The veteran has a scar on the right forehead and a scar on 
the left lip as residuals of his inservice SFW.  The Board 
has decided to rate the veteran's facial scars together since 
this seems most appropriate in view of the anatomical 
proximity of the scars.  These scars are currently rated as 
noncompensable (0%) under diagnostic code 7800.  That rating 
contemplates disfiguring scars of the head, face, or neck.  A 
noncompensable rating is assigned for slight disfigurement.  
A 10 percent rating contemplates moderate, disfiguring scars.  
The next higher rating of 30 percent contemplates severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  Finally, a 50 
percent rating, the highest rating assignable under this 
code, contemplates complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7800 (1998).   

The medical evidence of record reveals that the veteran's 
service connected facial scars consist of a 2 cm s-shaped 
oblique right forehead scar superior to the medial brow which 
was well healed and non-tender, but which is esthetically 
oriented in the wrong direction.  The veteran also has a 4 mm 
wet vermilion scar on the lower lip.  The Board is of the 
opinion that these two facial scars, when considered 
together, may result in moderate disfigurement.  However, the 
scars do not result in severe disfigurement, nor is there any 
actual deformity of the face as a result of the veteran's 
scars.  As such, the Board finds that the preponderance of 
the evidence supports and increased rating of 10 percent, and 
not in excess thereof, for the veteran's service connected 
facial scars.  

D.  Other Scars

The veteran also has numerous other small scars as the 
residuals of a SFW during service.  These scars are currently 
rated as noncompensable (0%) under Diagnostic Code 7804.  
That diagnostic code, for a 10 percent disability rating, 
contemplates superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7804 (1998).  The 10 percent rating is the 
only rating assignable under this code.  However, "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

The medical evidence of record reveals that these service 
connected scars of the right forearm, anterior chest, and 
right hand are all small, well healed, and non-tender.  As 
such, the preponderance of the evidence is against an 
increased (compensable) rating for the veteran's other 
service connected scars. 



ORDER

An increased rating for traumatic arthritis of the right 
third metacarpal phalangeal joint with retained shrapnel as 
the residual of a shell fragment wound is denied.

An increased rating for a scar of the left forearm with loss 
of underlying tissue as the residual of a shell fragment 
wound is denied.

An increased rating of 10 percent, and not in excess thereof, 
is granted for scars of the right forehead and left lip as 
the residuals of a shell fragment wound, subject to the law 
and regulations governing the payment of monetary awards.  

An increased rating for multiple scars of the right forearm, 
anterior chest, and the right hand, as residuals of a shell 
fragment wound is denied.


REMAND

The Board previously remanded the issue of entitlement to 
service connection for PTSD for psychiatric examination of 
the veteran.  The major reason for this remand was to obtain 
a definitive diagnosis of what, if any, psychiatric disorder 
the veteran suffers from.  This was not done.  The examining 
physicians did not render a definitive diagnosis.  However, 
the September 1998 VA inpatient observation records reveals 
that the veteran is treated with Prozac by a local 
psychiatrist.  No effort was made to get these treatment 
records.  Moreover, these records may well have helped the VA 
psychiatrists render a diagnosis.  The RO should obtain these 
records.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

The Board notes that the medical evidence of record seems to 
indicate that the veteran does suffer from a psychiatric 
disorder which has been related by a VA psychiatrist to the 
veteran's combat service.  Because there has been such 
difficulty in rendering, or discounting, a diagnosis of PTSD, 
the Board has re-phrased this issue.  

The case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
psychiatric disabilities since 1991.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports of Dr. 
Kelly from Meridian, Mississippi.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

2.  Subsequently, the RO should consider 
the issue of  entitlement to service 
connection for an acquired psychiatric 
disorder, to include post traumatic 
stress disorder (PTSD), on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
service connection for an acquired psychiatric disorder, to 
include post traumatic stress disorder (PTSD) will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







